Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, in Claim 11, the limitations “communication unit that performs”, “writing unit configured to”, “reading unit configured to” and “registration unit configured to” have been interpreted under 112(f) as means plus function limitations because of combinations of a non-structural term “unit” and functional language “configured to/that performs” without reciting sufficient structure to achieve the function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitations “communication unit that performs”, “writing unit configured to”, “reading unit configured to” and “registration unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function but there is no disclosure of any particular structure, either explicitly or inherently, to perform the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform (&) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 3 and 13 recite the limitation “acquiring, by the information processing apparatus …, information that is not allowed to be acquired”, that includes contradictions in concept and applicant does not point out clearly that how is it possible to acquire the information that is not allowed to be acquired; i.e., if the apparatus is prohibited to acquire the information, it will not be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 10447870), hereinafter Naito in view of Lee et al. (US 10582505), hereinafter Lee in view of Poltorak (US 9215075), hereinafter Poltorak.
	Regarding Claim 1, Naito teaches
	An information processing method in an information processing system including a communication apparatus (MFP) and an information processing apparatus (mobile terminal) the communication apparatus including a first communication unit that performs communication via a predetermined wireless communication, the information processing apparatus including a second communication unit that performs communication via the predetermined wireless communication, the information processing method comprising (Col. 3, lines 54-67, Col.4, lines 1-6, As exemplified in FIG. 1, in the system according to the present exemplary embodiment, a mobile terminal 101, an MFP 102, and an access point 103 are communicable via respectively corresponding Wi-Fi® communication (communication in conformity to the communication standards defined as the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series). The configuration illustrated in FIG. 1 is merely an example of a common configuration. Therefore, for example, the mobile terminal (a portable terminal) 101 can be any other type of information apparatus.  The mobile terminal 101 and the MFP 102 can connect to and communicate with each other in the Wi-Fi® infrastructure mode via the access point 103. The MFP 102 can itself operate in the access point mode of Wi-Fi®, i.e., the Wi-Fi® AP mode. In this case, the mobile terminal 101 and the MFP 102 can also directly connect to and communicate with each other via the direct Wi-Fi® connection without using the access point 103. The Wi-Fi® AP mode is also called the software access point mode):
	performing, by the information processing apparatus, a registration process for registering (pairing) the communication apparatus (Col. 21, lines 20-31, In step S3021, the application 900 starts the connection of the direct Wi-Fi® communication with the MFP 102 using the information acquired in the above-described step S3019. More specifically, the application 900 requests the platform 902 to start the connection of the direct Wi-Fi® communication to the MFP 102 using the information acquired in the above-described step S3019. Then, the platform 902 controls the wireless LAN I/F 311 using the wireless network control unit 904 to start the connection of the direct Wi-Fi® communication with the MFP 102. Then, the application 900 pairs the mobile terminal 101 with the above-described acquired address, Direct IP Address 1013),
	wherein, regardless of communication with the communication apparatus, predetermined second information (SSID) is stored in the information processing apparatus (mobile terminal) in advance (Col. 15, lines 30-34, For example, in the case of the Wi-Fi® direct connection, the mobile terminal 101 can automatically acquire the SSID and the key by reading out the QR Code® 503, and hand over the connection to the Wi-Fi® direct network to be brought into a state communicable with the MFP 102).
	Naito does not explicitly teach writing, in response to a user operation, by the communication apparatus, key information (seed key) to be used for generating a decryption key and predetermined first information that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area that the information processing apparatus is capable of referring to by using the second communication unit; reading, in response to the user operation, by the information processing apparatus using the second communication unit, the key information and the first information that have been written into the storage area.
	In the same field of endeavor, Lee teaches
	writing, in response to a user operation, by the communication apparatus, key information (seed key) to be used for generating a decryption key and predetermined first information that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area that the information processing apparatus is capable of referring to by using the second communication unit (Col. 6, lines 17-27, A microprocessor in the combi card 1102 uses the seed key, the MAC address of the AP1, the random number corresponding to the AP 1, the random number corresponding to the wireless guest device 3, and the MAC address of the wireless guest device 3 to generate the temporary key and stores the temporary key in the memory of the combi card 1102. In this case, the non-contact type card reader 3101 of the wireless guest device 3 reads the temporary key. The temporary key is an encryption key used in only a communication session between the AP 1 and the wireless guest device 3.  Col. 6, lines 60-63, Therefore, the wired home device 21-25 or the wireless guest device 3 encrypts the data by using the temporary key and transmits the encrypted data);
	reading, in response to the user operation, by the information processing apparatus using the second communication unit, the key information and the first information that have been written into the storage area (The LDC controller 19 reads information from or writes information to the LDC interface 11. More specifically, the LDC controller 19 reads a temporary key from the combi card 1102 of the LDC interface 11 and outputs the temporary key to the encryption/decryption unit 15. Also, the LDC controller 19 reads a seed key from the combi card 1102 and outputs the seed key to the event handler 111. Also, when receiving information for accessing a wireless network or information for securing the wireless network, e.g., the SSID of the AP 1 or the seed key, from the wireless network management unit 110, the LDC controller 19 writes the received information to the combi card 1102). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Naito to incorporate the teachings of Lee such that the method of Naito includes writing, in response to a user operation, by the communication apparatus, key information (seed key) to be used for generating a decryption key and predetermined first information that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area that the information processing apparatus is capable of referring to by using the second communication unit; reading, in response to the user operation, by the information processing apparatus using the second communication unit, the key information and the first information that have been written into the storage area. One would have been motivated to make such combination in order to provide supporting executing of an application by transmitting information for executing the application to a device when accessing of the device is sensed; and transmitting content to be used for executing the application to the device (Lee, Col. 2, lines 22-26).
	The combination of Naito and Lee does not explicitly teach wherein the registration process is performed if the decryption key is generated from the key information, if the first information is decrypted by using the generated decryption key, and if the decrypted first information corresponds with the second information.
	In the same field of endeavor, Poltorak teaches
	wherein the registration process (pairing) is performed if the decryption key is generated from the key information (Bluetooth PIN), if the first information is decrypted by using the generated decryption key (master key), and if the decrypted first information corresponds with the second information (cryptographic secret )(Col. 23, lines 20-26, In late 2011, new logos “Bluetooth Smart Ready” for hosts and “Bluetooth Smart” for sensors were introduced as the general-public face of BLE. General improvements in version 4.0 include the changes necessary to facilitate BLE modes, as well the Generic Attribute Profile (GATT) and Security Manager (SM) services with AES Encryption. Col. 24, lines 8-21, Bluetooth implements confidentiality, authentication and key derivation with custom algorithms based on the SAFER+ block cipher. Bluetooth key generation is generally based on a Bluetooth PIN, which must be entered into both devices. This procedure might be modified if one of the devices has a fixed PIN (e.g., for headsets or similar devices with a restricted user interface). During pairing, an initialization key or master key is generated, using the E22 algorithm. The E0 stream cipher is used for encrypting packets, granting confidentiality, and is based on a shared cryptographic secret, namely a previously generated link key or master key. Those keys, used for subsequent encryption of data sent via the air interface, rely on the Bluetooth PIN, which has been entered into one or both devices). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of Naito to incorporate the teachings of Poltorak such that the method of the combination of Naito includes wherein the registration process is performed if the decryption key is generated from the key information, if the first information is decrypted by using the generated decryption key, and if the decrypted first information corresponds with the second information. One would have been motivated to make such combination so that Bluetooth devices can be paired to establish a trusted connection. By user input (a pin code) they can learn a shared secret key known as a “passkey”. A device can then cryptographically authenticate the identity of another device; … [and] trusted devices can also encrypt information they transmit so no one can “listen in” (Poltorak, Col. 3, lines 38-46).
	Regarding Claim 2, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 above,
	wherein, in the writing, the communication apparatus generates the encryption key from the key information, encrypts the first information by using the generated encryption key, and writes the Lee, Col. 6, lines 17-23, A microprocessor in the combi card 1102 uses the seed key, the MAC address of the AP1, the random number corresponding to the AP 1, the random number corresponding to the wireless guest device 3, and the MAC address of the wireless guest device 3 to generate the temporary key and stores the temporary key in the memory of the combi card 1102).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 above,
	The information processing method according to Claim 1, further comprising: acquiring, by the information processing apparatus from the communication apparatus through the first communication unit and the second communication unit, information that is not allowed to be acquired before the performing of the registration process, on the condition that the registration process has been performed in the performing of the registration process (Lee, Col. 2, lines 27-33, According to another aspect of the present invention, there is provided an apparatus for supporting execution of an application, the apparatus comprising a first interface that transmits information for executing the application to a device when accessing of the device is sensed; and a second interface that transmits content to be used for executing the application to the device).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 and claim 3 above,
	wherein the information processing apparatus decrypts the information acquired in the acquiring, by using the decryption key generated from the key information that has been read in the reading (Lee, Col. 7, lines 60-66, When the encryption/decryption unit 15 receives content from the wire/wireless connection unit 14 via the wireless network interface 12, the encryption/decryption unit decrypts the content to obtain the original content by using the temporary key read from the LDC interface 11 via the LDC controller 19, and outputs the original content to the wire/wireless connection unit 14).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 above,
	wherein the communication apparatus writes the key information into the storage area in response to a user's instruction to the communication apparatus in the writing (Lee, Co. 9, line 67, Col. 10, lines 1-6, If a new wireless guest device enters the home and the user desires to use the new wireless guest device for an extended period of time in the wireless home, the wireless network management unit 110 temporarily writes a seed key stored in a non-shared region of the memory of the combi card 1102 of the LDC interface 11 into a shared region via the LDC controller 19).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 and claim 5 above,
	wherein the communication apparatus performs control such that the key information is not read from the storage area if a predetermined condition is satisfied (Lee, Col. 6, lines 28-35, The seed key is stored in a non-shared region of the memory that the non-contact type card reader 3101 of the wireless guest device 3 cannot access. Thus, unless a user allows the seed key to be allocated to the wireless guest device 3, the wireless guest device 3 cannot know the seed key. Thus, even if the communication session between the wireless guest device 3 and the AP 1 ends, the seed key does not need to be updated).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 7, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 and claim 6 above,
	wherein the predetermined condition is receipt of a predetermined notification from the communication apparatus after the performing of the registration process (Naito, Col.11, lines 64-67, When the MFP 102 stores the authentication result into ResultID 1005, the Bluetooth® control unit 807 notifies the currently connected mobile terminal 101 of the change in the value of the authentication result by Notification in ATT).
	Regarding Claim 8, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 above,	
	wherein the predetermined wireless communication is Bluetooth (Naito, Col. 4, lines 57-62, The MFP 102 also includes a Bluetooth® I/F 205. The MFP 102 can transmit and receive data to and from various kinds of peripheral devices via the Bluetooth® I/F 205. Regarding Bluetooth®, devices supporting Bluetooth® Low Energy designed for power saving communication have started becoming also common in recent years).
	Regarding Claim 9, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 and claim 8 above,	
	wherein the predetermined wireless communication is Bluetooth Low Energy (BLE) (Naito, Col. 4, lines 64-67, Col. 5, lines 1-4, FIG. 3 illustrates one example of the hardware configuration of the mobile terminal 101. The mobile terminal 101 according to the present exemplary embodiment is assumed to be an apparatus such as a smart-phone and a tablet-type computer, but can be any other apparatus as long as it is an information processing apparatus that carries out Wi-Fi® communication and Bluetooth® Low Energy communication).
	Regarding Claim 10, the combination of Naito, Lee, and Poltorak teaches all the limitations of claim 1 above,	
Naito, Col. 14, lines 10-16, When the user presses a button 445 for transmitting the data to the printer, the mobile terminal 101 performs processing for transmitting the data, such as the destination input on the destination transmission screen 480, to the MFP 102, which will be described below with reference to FIG. 14 (14A and 14B).).
	Regarding Claims 11 and 12,
Claims 11 and 12 are rejected for similar reasons as in claim 1.
	Regarding Claim 13,
Claim 13 is rejected for similar reasons as in claim 3.
	Regarding Claim 14,
Claim 14 is rejected for similar reasons as in claim 4.
	Regarding Claim 15,
Claim 15 is rejected for similar reasons as in claim 8.
	Regarding Claim 16,
Claim 16 is rejected for similar reasons as in claim 9.
	Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436   


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436